Chief Judge Cooke,
(dissenting). I agree that defendants Williams and Stevens were aggrieved by the Appellate Division order and, therefore, have standing to prosecute their appeal. On the question of defendant Merit Oil’s liability, however, I respectfully dissent and vote to reverse for the reasons stated by Justice David T. Gibbons in his dissent at the Appellate Division (97 AD2d, at pp 510-512).
*643Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur; Chief Judge Cooke dissents and votes to reverse in a memorandum.
Order affirmed, with costs, in a memorandum.